Citation Nr: 1414210	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-44 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Observer


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to April 1983, November 1983 to November 1986, February 1987 to July 1991, January 2003 to September 2003 and January 2004 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from the April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A Board hearing was held in November 2010 before the undersigned.  A copy of the hearing transcript is contained in the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the claims file, the Board finds that additional development is needed prior to adjudication of the issue of service connection for a right shoulder disability.

The Veteran asserts he initially injured his right shoulder during his period of service between 1987 and 1991 while lifting weights and has had problems since.  See November 2010 Board Hearing.  He submitted private treatment records indicating he had surgery on his right rotator cuff in 2008.  See November 18, 2008 operative report.  

The Veteran identified records for initial treatment of his right shoulder while stationed at the Nellingen Barracks in Stuttgart, Germany in May of 1989.  See May 2009 notice of disagreement.  On remand, the RO should make an attempt to obtain and associate the records with the file.  
 
The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McClendon v. Nicholson, 20 Vet App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In the present case, the Board finds that the standards set forth in McLendon have been satisfied: There is evidence of a current right shoulder disability, the Veteran's competent statements indicate that he had problems in service and that he has experienced continuity of symptomatology since then (see Duenas v. Principi, 18 Vet. App. 512 (2004)), but there is insufficient evidence to decide this issue at present.  Therefore, the appeal of the claim of entitlement to service connection for a right shoulder disability should be remanded so that the Veteran may be scheduled for a VA medical examination to obtain a nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and/or other appropriate government records repositories in an attempt to obtain relevant service treatment records produced at the U.S. Army Hospital in Stuttgart, Germany, specifically from May 1989.  

If, after making reasonable efforts to obtain named records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After completion of the development above, schedule the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of any right shoulder disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner.  

Following the review of the claims file and examination, the examiner should: 

Provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's right shoulder disability, is caused by or etiologically related to active duty service.

The examiner must reconcile any opinion with all other clinical evidence of record.  A complete rationale must be provided for any opinion expressed.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After completing the above development, ensuring that the examination reports are adequate, ensuring that the examination report is adequate and conducting any other development that is necessary based on the above actions, readjudicate the issue of entitlement to service connection for a right shoulder disability.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


